                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NAMON TAYLOR,                                    Case No. 19-cv-05664-HSG
                                   8                     Petitioner,                         ORDER GRANTING REQUEST TO
                                                                                             STAY AND ABEY ACTION
                                   9              v.
                                                                                             Re: Dkt. No. 12
                                  10        GEORGE JAIME,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner incarcerated at California City Correctional Facility in

                                  14   California City, California, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.

                                  15   § 2254. Pending before the Court is petitioner’s motion to stay this action. Dkt. No. 12. For the

                                  16   reasons set forth below, petitioner’s motion to stay this action is GRANTED.

                                  17                                               DISCUSSION
                                       I.      Procedural Background
                                  18
                                               On June 14, 2016, petitioner was convicted by an Alameda County Superior Court of
                                  19
                                       committing two robberies and possessing a firearm as a felon. Dkt. No. 1 (“Pet.”) at 2. Petitioner
                                  20
                                       was sentenced to fifteen years in state prison. Pet. at 1. On direct appeal, the state appellate court
                                  21
                                       remanded for the trial court to consider whether to impose the firearm-use enhancement, while
                                  22
                                       affirming the judgement in all other respects. People v. Taylor, No. A148960, 2018 WL 3968496,
                                  23
                                       at *7 (Cal. Ct. App. Aug. 20, 2018). In 2018, the California Supreme Court denied review. Pet. at
                                  24
                                       3. Petitioner filed a state habeas petition in Alameda County Superior Court, which was denied on
                                  25
                                       November 30, 2018; filed a state habeas petition in the California Court of Appeals, which was
                                  26
                                       denied on January 9, 2019; and filed a state habeas petition in the California Supreme Court,
                                  27
                                       which was denied on June 12, 2019. Pet. at 3-4. On September 9, 2019, petitioner filed the
                                  28
                                   1   instant petition. Dkt. No. 1.

                                   2           On October 10, 2019, the Court found that the petition stated the following cognizable

                                   3   claims for federal habeas relief: (1) the uncharged crime evidence that was presented to prove

                                   4   petitioner’s identity unconstitutionally lightened the prosecution’s burden of proof on the charged

                                   5   offense to permit the jury to find petitioner was the offender in the uncharged crime by a
                                       preponderance of the evidence; (2) trial counsel was ineffective for failing to conduct a pretrial
                                   6
                                       investigation, specifically for failing to challenge the search of petitioner’s car trunk; and (3)
                                   7
                                       evidence was illegally seized by the police. Dkt. No. 11 at 2. The Court ordered respondent to
                                   8
                                       show cause why a petition for a writ of habeas corpus should not be granted. Id.
                                   9
                                       II.     Motion to Stay
                                  10
                                               On October 11, 2019, petitioner filed a motion requesting that the Court stay this action
                                  11
                                       and hold his petition in abeyance. Petitioner states that he only recently received the trial
                                  12
Northern District of California




                                       transcripts and that while reviewing the trial transcripts he found two additional constitutional
 United States District Court




                                  13
                                       violations. He stated that he is already in the process of exhausting his state court remedies for
                                  14
                                       these claims, having already filed a second habeas petition in the state courts. He states that his
                                  15
                                       one-year deadline to file will not expire until about June 2020. Petitioner requests that the Court
                                  16
                                       hold his petition in abeyance until he has exhausted his state court remedies for his other two
                                  17   claims for federal habeas relief. At that time, petitioner intends to amend his petition to add these
                                  18   two claims. Because it does not appear that the AEDPA expiration period has expired and there
                                  19   does not appear to be any intentionally dilatory litigation tactic by petitioner, the Court GRANTS
                                  20   petitioner’s motion to stay and hold these proceedings in abeyance.
                                  21                                              CONCLUSION
                                  22           For the foregoing reasons, the Court orders as follows. Petitioner’s motion for a stay is
                                  23   GRANTED. This action is now STAYED and the Clerk shall ADMINISTRATIVELY CLOSE

                                  24   the action. Nothing further will take place in this action until petitioner moves to reopen this

                                  25   action and lift the Court’s stay.

                                  26   //

                                  27   //

                                  28   //

                                                                                          2
                                   1         This order terminates Dkt. No. 12.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/27/2019

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  3
